DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for electrically connecting the electrodes” in claims 1-15; “means for attaching the magnetic head to a receptacle” and “means for locking the attachment means” in claims 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least on magnet” and “at least a first electrode”, but then goes on to recite “the electrodes” and “the magnet”, which lack antecedent basis and clarity respectively, putting the number of electrodes and magnets unclear in the claim. 
Claims 2-15 also recite various unclear references to the electrode(s) and magnet(s), and need to be corrected to give clarity to how many electrodes and magnets are being recited in each individual claim and its dependents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1, 4, 5, 7, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakurai et al (US 2021/0181177A1).
Regarding claim 1, Sakurai teaches a magnetic head for a magnetic detectors (Figures 1-5) for detecting metal particles in a hydraulic circuit comprising an axial body internally comprising at least one magnet (any combination of 11-14), at least a first electrode (any combination of 11-14) defining an air gap (G1-G4) zone located in the magnetic field created by the magnet (Paragraphs 0070-0098; Figures 1-5), such that the circuit creates a particle alignment zone in the air gap (Paragraphs 0096-0102), and means for electrically connecting the electrodes (Figure 4; Paragraph 0095-0097), wherein the at least one magnet is at least one diametrically magnetized magnet (Figures 3 and 5).
Regarding claim 4, Sakurai discloses the invention of claim 1 as discussed above, and Sakurai teaches that the at least one electrode includes a set of openings, each of which comprise two electrically conductive zones that are opposite each other and each one defining an air gap (See air gaps G1-G4 and the corresponding conductive zones for particles mp in Figures 2-5).
Regarding claim 5, Sakurai discloses the invention of claim 4 as discussed above, and Sakurai teaches that the at least one magnet is electrically conductive and constitutes at least one of the at least one electrode of the magnetic head (See previously cited sections).
Regarding claim 7, Sakurai discloses the invention of claim 1 as discussed above, and Sakurai teaches that each of the at least one electrode is made of an electrically conductive material coated with an insulating material, and including electrically conductive zones without insulation in the location of the air gap zone, and means for electrically connecting the at least one electrode (11f-14f)(Figure 7; Paragraphs 0087, 0095, 0111-0112).
Regarding claim 9, Sakurai discloses the invention of claim 1 as discussed above, and Sakurai teaches means for attaching the magnetic head to a receptacle and means for locking the attachment means, as illustrated in the full assembly of Figure 1.
Regarding claim 12, Sakurai teaches the metal particle detector comprising the magnetic head of claim 1, and located in a hydraulic circuit, and a receptacle (S) in which the magnetic head is placed (Figure 1; See previously cited sections).
Regarding claim 13, Sakurai discloses the invention of claim 12 as discussed above, and Sakurai teaches that the receptacle (S) comprises an end cap (3 [including plate bolted to end]) in which the at least one magnet (11-14) is housed (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 2021/0181177A1).
Regarding claim 11, Sakurai discloses the invention of claim 1 as discussed above, but does not teach that the magnet is a permanent magnet made of Neodymium.
However, a person having ordinary skill in the art would have recognized the desirability of improved magnetic sensor performance, and would have also recognized that there are a finite number of materials suitable to perform the function of a magnet, including Neodymium. Thus, a person having ordinary skill in the art would have found it obvious to try using Neodymium, as a person having ordinary skill in the art has good reason to pursue the known options within their technical grasp.

Allowable Subject Matter
Claims 2-3, 6, 8, 10, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747